Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 05/05/2022 are acknowledged.
According to the Amendments to the claims, claims 1, 5 and 9 has /have been amended, claims 2-4, 6-8 and 10-12 has /have been cancelled.  Accordingly, claims 1, 5 and 9 are pending in the application.  An action on the merits for claims 1, 5 and 9 are as follow.
Reason for allowance
Regarding Independent Claim 1, the prior art of record Kim (US 2007/0125768 A1) in view of Lee (KR 014797 B1) and Jong-Hak Lee (KR 10 0204886 B1) disclose a device of sensing a cooking container in an induction heating cooker; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the controller is configured: to digitally process the first current and the second current, respectively to generate a first digital signal and a second digital signal, to generate a ratio signal based on the first digital signal and the second digital signal, to compare the ratio signal with a predetermined value, to determine that the cooking container is present on the working coil when the ratio signal is greater than the predetermined value. to continuously drive the working coil, and to determine that the cooking container is not present on the working coil when the ratio signal is less than the predetermined value, to stop the driving of the working coil, wherein the ratio signal includes a numerator and a denominator, the numerator is the second digital signal, and the denominator is the first digital signal”; and there is no motivation found to modify the prior art to obtain the claimed limitations.  
Regarding Independent Claim 5, the prior art of record Lee (KR 014797 B1) in view of Yun et al. (US 2019/0018048 A1), Jong-Hak Lee (KR 10 0204886 B1) and Kim (US 2007/0125768 A1) disclose a method of sensing a cooking container in an induction heating cooker; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “digitally processing the first current and the second current, respectively to generate a first digital signal and a second digital signal, generating a ratio signal based on the first digital signal and the second digital signal, comparing the ratio signal with a predetermined value, determining that the cooking container is present on the working coil when the ratio signal is greater than the predetermined value, to continuously drive the working coil, and determining that the cooking container is not present on the working coil when the ratio signal is less than the predetermined value, to stop the driving of the working wherein the ratio signal includes a numerator and a denominator, the numerator is the second digital signal, and the denominator is the first digital signal”; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Regarding Independent Claim 9, the prior art of record Lee (KR 014797 B1) in view of Yun et al. (US 2019/0018048 A1), Jong-Hak Lee (KR 10 0204886 B1) and Kim (US 2007/0125768 A1) disclose an induction heating cooker; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the controller is configured: to digitally process the first current and the second current, respectively to generate a first digital signal and a second digital signal,
to generate a ratio signal based on the first digital signal and the second digital signal,
to compare the ratio signal with a predetermined value, to determine that a cooking container is present on the working coil when the ratio signal is greater than the predetermined value, to continuously drive the working coil, and to determine that the cooking container is not present on the working coil when the ratio signal is less than the predetermined value, to stop the driving of the working coil, wherein the ratio signal includes a numerator and a denominator, the numerator is the second digital signal, and the denominator is the first digital signal”; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761